640 S.E.2d 58 (2006)
STATE of North Carolina
v.
Markeith Rodgers LAWRENCE.
No. 293P05-2.
Supreme Court of North Carolina.
December 14, 2006.
Barbara Blackman, Assistant Appellate Defender, for Markeith Lawrence.
Amy Kunstling, Assistant Attorney General, Howard S. Boney, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 6th day of November 2006 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th day of December 2006."